                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 Joseph Duane Gustafson, Jr.,
                                                       Case No. 19-cv-1963 SRN/ECW
               Petitioner,

 v.                                                            ORDER

 William Bolin, et al,

               Respondents.


Joseph Duane Gustafson, Jr., OID # 196420, MCF-Moose Lake, 1000 Lakeshore Dr.,
Moose Lake, MN 55767, pro se

Matthew Frank, Minnesota Attorney General’s Office, 445 Minnesota St., Suite 1800, St.
Paul, MN 55101, and Jonathan P. Schmidt, Hennepin County Government Center, 300 S.
6th St., Ste. C-2000, Minneapolis, MN 55487, for Respondents
________________________________________________________________________

SUSAN RICHARD NELSON, U.S. District Judge

       This matter is before the Court on Petitioner Joseph Duane Gustafson, Jr.’s

Objections [Doc. No. 21] to United States Magistrate Judge Elizabeth Cowan Wright’s

September 18, 2019 Report and Recommendation (“R&R”) [Doc. No. 15]. In the R&R,

the magistrate judge recommended that: (1) Petitioner’s 28 U.S.C. § 2254 Petition for Writ

of Habeas Corpus by a Person in State Custody (“Petition”) [Doc. No. 1] be dismissed as

untimely; (2) Respondent Keith Ellison’s Motion to Dismiss [Doc. No. 6] be granted; (3)

Petitioner’s Motion for Discovery [Doc. No. 2] be denied; and (4) no Certificate of

Appealability be issued.


                                            1
       After Magistrate Judge Wright issued the R&R, Gustafson filed a Motion for a

Certificate of Appealability [Doc. No. 20], a motion entitled “Miscarriage of Justice Actual

Innocence Exception to Excuse a Time Bar” (hereafter, “Actual Innocence Motion”) [Doc.

No. 22]; and an Application to Proceed in District Court without Prepaying Fees or Costs

(hereafter, “IFP Application”) [Doc. No. 26].

       For the reasons set forth below, Petitioner’s Objections are overruled, the Court

adopts the R&R, as modified, and dismisses this matter with prejudice. The Court also

denies the Petitioner’s Motion for a Certificate of Appealability and his Actual Innocence

Motion. Finally, the Court denies as moot Gustafson’s IFP Application.

I.     BACKGROUND

       A. State Court Proceedings

       Gustafson was convicted in Minnesota state court in 2012 of racketeering, terroristic

threats, kidnapping, three counts of controlled-substance offenses, two counts of ineligible

person in possession of a firearm, and four counts of theft by swindle, and was sentenced

to a term of imprisonment of 210 months. (R&R at 1) (citing Gustafson v. State, No. A17-

1806, 2018 WL 3520830, at *1 (Minn. Ct. App. July 23, 2018)). The criminal complaint

alleged that he committed these crimes with other members of the “Beat-Down Posse,” a

group of persons allegedly led by Gustafson and his father, Joseph Gustafson, Sr.

Minnesota v. Gustafson, No. A12-1293, 2013 WL 4404241 (Minn. Ct. App. Aug. 19,

2013), review denied, (Minn. Oct. 23, 2013); see also State v. Gustafson, No. A12-0918,

2013 WL 1705029, at *1 (Minn. Ct. App. April 22, 2013) (providing factual background

in Gustafson, Sr.’s direct appeal).

                                             2
       In 2012, Gustafson filed a direct appeal, challenging the sufficiency of the evidence,

evidentiary rulings, the sentencing severity level, and the criminal history score.

Gustafson, 2013 WL 4404241, at *1–2. In a pro se supplemental brief, he further argued

that the state had violated his due process rights by charging him with additional crimes

after he had posted bail on two charges, he received ineffective assistance of trial counsel,

the state failed to timely disclose all of its evidence, the state’s witnesses testified falsely,

the police acted in bad faith by creating, destroying, and altering evidence, the state violated

his right to confront his accusers by not calling bank and mortgage company employees,

and the prosecutor engaged in misconduct in his closing argument. Id. at *7–8. The

Minnesota Court of Appeals rejected all these arguments, except for the calculation of

Gustafson’s criminal history score. Id. The court affirmed his convictions, but reversed

and remanded to correct his criminal history score on resentencing. Id. at *6–8.

       On resentencing, even with a corrected criminal history score, the trial court

sentenced Gustafson to the same sentence of 210 months that it had previously imposed.

See Gustafson, 2018 WL 3520830, at *1. The Minnesota Court of Appeals affirmed his

sentence, id. (citations omitted), and, on September 15, 2015, the Minnesota Supreme

Court denied review. (R&R at 3) (citing State v. Gustafson, No. A14-1098 (Minn. Sept.

15, 2015)).

       In 2017, Petitioner filed a pro se petition for postconviction relief in which he

asserted 12 claims: (1) ineffective assistance of trial and appellate counsel; (2)

prosecutorial misconduct based on opening and closing statements; (3) Brady violations;

(4) perjured testimony; (5) vindictive prosecution; (6) failure to disclose an expert witness;

                                               3
(7) speedy-trial violations and police misconduct; (8) erroneous admission of hearsay

evidence; (9) erroneous admission of Spreigl testimony; (10) judicial bias; (11) cumulative

error; and (12) lack of personal jurisdiction. Gustafson, 2018 WL 3520830, at *1. The

postconviction court denied relief, and the Minnesota Court of Appeals affirmed. Id. at

*2–3. The court found that with one exception, all of Petitioner’s claims were barred by

the Knaffla rule, as they were based on grounds that could have been raised on direct

appeal. Id. at *2. As to the sole issue that Gustafson could not have previously raised,

ineffective assistance of appellate counsel, the Minnesota Court of Appeals affirmed the

decision of the postconviction court, denying it on the merits. Id. at *3 (noting, among

other things, that appellate counsel need not raise a claim if counsel legitimately concludes

it will not prevail).

       B. Habeas Petition

       On July 25, 2019, Gustafson filed the instant § 2254 Petition. He asserts five

grounds of relief, which fall into the following three categories: (1) ineffective assistance

of trial counsel, (Pet., Grounds 1 & 2); (2) the use of false evidence and Brady violations,

(id., Grounds 3 & 4); and (3) ineffective assistance of appellate counsel. (Id., Ground 5).

       In the R&R, Magistrate Judge Wright recommended the denial of Gustafson’s

Petition, finding it untimely. (R&R at 3–5.) She found that Gustafson failed to satisfy any

of the four grounds necessary to excuse a late filing, nor could he establish actual innocence

to override the statute of limitations. (Id.) Magistrate Judge Wright also recommended the

denial of two motions that Gustafson had filed—his Motion for Discovery and Motion for

Assertion of Minnesota Rule 144. (Id. at 6–7.)

                                              4
       In his Objections, Gustafson raises the following arguments: (1) the magistrate

judge applied the incorrect legal standard for actual innocence; (2) a recording used at his

trial was altered, which serves as new evidence and supports his claim of actual innocence;

(3) Attorney General Ellison should not be dismissed as a respondent; (4) his Motion for

Assertion of Minnesota Rule 144 should be granted, “because lower courts have stood mute

on the subject”; (5) his Motion for Discovery should be granted to permit character

witnesses and alibi witnesses to testify regarding his actual innocence; (6) the state has

impeded his ability to seek habeas corpus relief, contrary to the magistrate judge’s findings;

and (7) contrary to the magistrate judge’s findings, the evidence that he identifies in support

of his claim of actual innocence is related to the question of whether he committed the

crimes in question. (Objs. at 2–14.)

       In support of his claim of actual innocence, Gustafson also filed a separate

memorandum entitled “Miscarriage of Justice Actual Innocence Exception to Excuse a

Time Bar” (“Actual Innocence Memorandum” [Doc. No. 23]), along with his Objections.

He attached several exhibits to his Actual Innocence Memorandum, which apparently were

not before the magistrate judge. 1 The purportedly new evidence consists of the following,

as described by Gustafson:

       1. “Affidavit from Charlie Laymon that asserts that the Department of
          Commerce, by way of Investigator John Billington, persuaded Laymon
          to testify against Gustafson, Sr. in that Sr. made the order for arson.

1
  To the extent Gustafson believes that evidence in his state court postconviction file is
before this Court, he is mistaken. (See, e.g., Mot. for Discovery at 2–3) (referring to exhibits
in the “Post-Conviction Petition,” the jury trial transcript, and bates numbered documents
that are apparently in one of the underlying state court records)). Gustafson was required
to file any documents that he wished to submit to this Court in this federal habeas action.

                                               5
               Amber Hawkins, the prosecutor intimidated Laymon in that Laymon
               would do 15 years if he did not cooperate. (Ex. A).”

            2. “Affidavit from Greg Chamberlain that he was never charged with 3rd
               degree sales while Gustafson was charged with aiding and abetting 3rd
               degree sales, and convicted of 3rd degree sales. (Ex. B).”

            3. “Audio forensics, from Immu[r]e Records, that show the primary linchpin
               tape recording of a controlled buy of a gun was altered throughout the
               recording. (Ex. C).”

            4. “Newspaper articles, from after trial, that show how the Hennepin County
               Metro Gang Strike Force has had several cases tried against them in
               regards to egregious and fraudulent practices while gathering evidence
               for alleged crimes and convictions. (Ex. D).”

(Id. & Exs. [Doc. No. 24] to Actual Innocence Mem. 2)

      II.      DISCUSSION

            The district court reviews de novo those portions of the R&R to which a specific

objection is made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord D. Minn.

L.R. 72.2(b)(3).

            A. Habeas Petition Limitations Period

            The Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2254,

limits the availability of federal relief for petitions of habeas corpus brought by persons in

custody pursuant to a state court judgment. Courts may not grant a habeas petition unless

the state court’s adjudication of the claim

            (1) resulted in a decision that was contrary to, or involved an unreasonable
                application of, clearly established Federal law, as determined by the
                Supreme Court of the United States; or


2
    All exhibits to which the Court refers were filed by Petitioner at Docket No. 24.

                                                 6
       (2) resulted in a decision that was based on an unreasonable determination of
           the facts in light of the evidence presented in the State court proceeding.

Id. § 2254(d). A determination of a factual issue made by a state court is presumed to be

correct, and the petitioner bears the burden of rebutting the presumption by clear and

convincing evidence. Id. § 2254(e)(1).

       In addition, federal court habeas review of state court criminal convictions resulting

in incarceration is subject to a one-year limitations period. 28 U.S.C. § 2244(d). The one-

year limitation period runs from the latest of—

              (A) the date on which the judgment became final by the conclusion of
                  direct review or the expiration of the time for seeking such review;

              (B) the date on which the impediment to filing an application created
                  by State action in violation of the Constitution or laws of the
                  United States is removed, if the applicant was prevented from
                  filing by such State action;

              (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if the right has been newly
                  recognized by the Supreme Court and made retroactively
                  applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.

(Id. § 2244(d)(1)(A)–(D).)

              1. Starting Date of Limitations Period

       As the magistrate judge properly found, the date on which judgment became final

due to the expiration of the time for seeking review, under § 2244(d)(1)(A), is the

applicable time for commencement of the one-year limitations period here. (R&R at 2–3.)

The Minnesota Supreme Court denied review of Gustafson’s resentencing appeal on

                                             7
September 15, 2015, and he had 90 days thereafter in which to seek review from the United

States Supreme Court. Accordingly, Gustafson’s judgment of conviction became final on

December 14, 2015. (Id. at 3) (citing Jihad v. Hvass, 267 F.3d 803, 804–05 (8th Cir.

2001)).   Unless another provision of § 2244(d)(1) applies, under § 2255(d)(1)(A),

Gustafson had until December 14, 2016 to file a habeas petition. While the pendency of a

postconviction appeal is not counted toward the limitations period, 28 U.S.C. § 2244(d)(2),

no allowance for Gustafson’s state court postconviction appeal is necessary, as he did not

file it until May 18, 2017—past the December 14, 2016 deadline for filing a habeas petition.

(See R&R at 3.)

                      a. State Action Impediments in Violation of the Constitution or
                         Federal Law

       Although Gustafson did not plead a state action impediment to excuse the

application of the one-year limitations period under § 2244(d)(1)(B), (see Pet. at 16), he

nevertheless objects to the magistrate judge’s statement that “Gustafson does not allege

that the State of Minnesota has ever impeded his ability to seek habeas corpus relief.” (See

R&R at 3.) As noted, the statute of limitations may run from “the date on which the

impediment to filing an application created by State action in violation of the Constitution

or laws of the United States is removed, if the applicant was prevented from filing by such

State action.” 28 U.S.C. § 2244(d)(1)(B).

       In his Objections, Gustafson contends that the state has prevented him from

obtaining certain “relevant evidence,” such as recordings used at trial and the trial case file.

(Objs. at 7, 12–13.) He further contends that “the state of Minnesota” has impeded his


                                               8
ability to timely file a habeas action because his appellate counsel failed to “follow

through” with Gustafson’s “wish” for a forensic examination of a recording. (Id. at 8.) He

asserts that such impediments are longstanding, arguing that the “State from the beginning

has been hindering petitioner’s defense from the time of the trial.” (Id. at 7.)

       In support of Gustafson’s contention that the state violated his rights by denying his

access to discovery and trial materials, Gustafson points to several letters. Two letters,

dated February 20, 2014 and April 6, 2016, are from Jill Brisbois, his trial counsel,

appointed by the Hennepin County Public Defender’s Office. (Ex. F (April 6, 2016 Letter

from Brisbois) & Ex. K (Feb. 20, 2014 Letter from Brisbois).) The correspondence from

Ms. Brisbois, concerns Petitioner’s request for certain discovery that he reviewed prior to

trial. (Id.) Ms. Brisbois directed Gustafson to the Hennepin County Public Defender’s

Office. (Id.) In the 2014 letter, she further noted that “[i]n preparation for your trial, you

were give[n] a copy of the discovery in its entirety.” (Ex. K (Feb. 20, 2014 Letter).) As a

factual matter, these letters do not demonstrate that Ms. Brisbois impeded Petitioner’s

constitutional or federal rights and prevented him from timely filing a habeas petition. To

the contrary, they demonstrate that she sought to assist him.

       Gustafson also submits four letters from the Hennepin County Public Defender’s

Office, dating from March 26, 2018 to June 15, 2018, in response to Gustafson’s request

for trial-related materials. (Ex. G (Mar. 26, 2018 Letter from Guzman-Wiegert); Ex. H

(April 11, 2018 Letter from Guzman-Wiegert); Ex. I (April 17, 2018 Guzman-Wiegert

Letter); Ex. J. (June 15, 2018 Guzman-Wiegert Letter & Aff.).) These letters show that the

Hennepin County Public Defender’s Office took several steps to locate the requested

                                              9
materials and provide them to Gustafson. (Ex. J (June 15, 2018 Guzman-Wright Letter &

Aff.) at Aff. ¶¶ 2–13.) Moreover, the documents show that the office received the request

from Gustafson in February 2018, long past the habeas filing deadline. (Id. ¶ 2.) Like the

letters from Ms. Brisbois, these letters do not factually support Gustafson’s claim of state

action in violation of the Constitution or federal law that impeded his ability to timely file

a habeas petition.

       A letter dated May 19, 2015 from Gustafson’s appellate counsel, Brad Colbert, is

similar. In the letter, Mr. Colbert addressed an inquiry that Gustafson had made about his

“entire file.” (Ex. L (May 19, 2015 Letter from Colbert).) Mr. Colbert stated that

Gustafson was entitled to his file, and asked, “[p]lease let me know where you would like

this material sent (I presume that you will not be able to have this material at Stillwater). I

will then contact Ms. Brisbois.” (Id.) Nothing about this conduct demonstrates violative

state action that impeded Gustafson’s ability to file a habeas petition on time.

       Gustafson also asserts that the state impeded access to discovery materials before

and/or during trial. 3 (Objs. at 7–8.) But nothing about the alleged conduct in 2012 impeded

Petitioner’s ability to meet the habeas filing deadline, approximately four years later. As

evidenced in his Petition, Gustafson raised concerns about Brady and general discovery

violations in both his direct appeal and postconviction appeal. (See Pet., Grounds 3 & 4)



3 In support of this argument, Gustafson cites the following language, apparently from his
trial transcript, without identifying the speaker: “Nonetheless, certain documents have now
turned up missing, and not only are those documents missing, some of those were bank
records, not Mr. Gustafson’s, other people’s bank records. Jail staff doesn’t know what
happened to them, they are just gone.” (Objs. at 7.)

                                              10
(indicating “yes” in response to whether he raised Brady and discovery claims on direct

appeal and in his postconviction petition). On direct appeal, the appellate court rejected

these claims, Gustafson, 2013 WL 4404241, at *7, and, on postconviction review, the court

declined to hear them, citing State v. Knaffla, 243 N.W.2d 737 (Minn. 1976), under which

a postconviction petition cannot raise claims that were raised on direct appeal or could have

been raised on direct appeal. Gustafson, 2018 WL 3520830, at 2–3.

       For all of these reasons, the Court finds that Gustafson’s claimed lack of access to

his legal files is not factually supported and does not constitute state action in violation of

the Constitution or federal law that impeded his ability to timely file a habeas petition. 28

U.S.C. § 2244(d)(1)(B). Moreover, in related contexts, courts have held that the lack of

access to transcripts or files does not warrant a delay in the limitations period. In Earl v.

Fabian, 556 F.3d 717, 725–26 (8th Cir. 2009), in the context of § 2244(d)(1)(D), the Eighth

Circuit noted that the statute “‘does not convey a statutory right to an extended delay . . .

while a habeas petitioner gathers every possible scrap of evidence that might . . . support

his claim.’” (quoting Flanagan v. Johnson, 154 F.3d 196, 199 (5th Cir. 1998)); see also

Jihad, 267 F.3d at 806–07 (holding, in the related context of equitable tolling, that the “lack

of access to a trial transcript does not preclude a petitioner from commencing . . .

proceedings[.]”).

       Gustafson also argues that state action violated his rights, presumably under the

Fifth Amendment, when his appellate counsel, Mr. Colbert, failed to identify a forensic

recording specialist in 2015, which impeded his ability to timely file a habeas petition. (Ex.

L (May 19, 2015 Letter from Colbert).) Mr. Colbert represented Gustafson through the

                                              11
Legal Assistance to Minnesota Prisoners program at William Mitchell College of Law.

(See id.) The primary purpose of Mr. Colbert’s May 19, 2015 letter was to update

Gustafson on his petition for review to the Minnesota Supreme Court regarding his

resentencing. (Id.) Mr. Colbert also stated, “Regarding your request for a recording

specialist, I’m sorry but I don’t know of an expert in this area.” (Id.) Appellate counsel’s

lack of familiarity with a forensic recording expert does not constitute an impediment to

the timely filing of a habeas petition. On direct appeal in 2013, the Minnesota Court of

Appeals rejected Gustafson’s pro se argument that the state had created, destroyed, or

altered evidence, Gustafson, 2013 WL 4404241, at *7, and the Minnesota Supreme Court

denied review. Gustafson acknowledges in his Petition that he exhausted the claim

regarding the falsely edited recording on direct appeal. (Pet., Ground 3.) Regardless of

Mr. Colbert’s unfamiliarity with an audio forensics expert, since at least 2013, and perhaps

even during trial, Gustafson has maintained the belief that the recording was altered. He

was free to locate an expert prior to the expiration of the habeas filing deadline.

       The Court finds that none of these instances demonstrate a state impediment, in

violation of the Constitution or laws of the United States, to the timely filing of a habeas

petition under § 2244(d)(1)(B).

       Finally, Petitioner relies on Earl, 556 F.3d at 726 n.5, for the proposition that an

evidentiary hearing is required if a petitioner alleges a state-imposed impediment to filing

a habeas petition. (Objs. at 12–13.) Earl does not stand for such a proposition. In Earl,

the petitioner unsuccessfully asserted a lack of access to his case file as an impediment,

and also alleged that the state had failed to timely notify him when his conviction had

                                             12
become final. 556 F.3d at 726–28. Because the district had not made findings of fact on

the second point, the Eighth Circuit remanded this issue to the district court to develop

findings of fact. Id. at 728. The Eighth Circuit did not require an evidentiary hearing,

leaving the means of factfinding to the district court’s discretion:

       We leave it to the district court to determine whether a courtroom hearing
       need be conducted or whether the record can best be developed by use of the
       mails or telecommunication. The district court should make findings on what
       mechanism the state of Minnesota relied on to send notice to Earl, what
       actually happened to delay notice, and when Earl actually received notice
       that his judgment had become final.

Id. No hearing is required here.

                     b. Factual Predicate Discovered Through Due Diligence

       Although Gustafson did not expressly plead it, he appears to argue that pursuant to

§ 2244(d)(1)(D), the filing deadline should run from a later date based on the discovery of

the factual predicates of his claims. (See Objs. at 8) (“This forensic evidence has been

discovered by Gustafson since his sentence became final”); id. (“Looking at Exhibits F–K,

this court can see that after Gustafson’s sentence became final, he was in communication

with his trial counsel, Jill Brisbois, in regards to Gustafson obtaining all of the recordings

in regards to the trial, and to obtain his file from the trial as well.”), but see (id. at 11)

(“Gustafson has put forward two grounds for getting past a time bar. The first issue is

manifest injustice/actual innocence exception . . . and that the state, over years [sic]

impeded Mr. Gustafson[’s] ability to file a timely habeas action as Gustafson was given

the ‘run around’ in regards to his ability to obtain his criminal files discovery

information.”).


                                             13
       As noted, under § 2244(d)(1)(D), the limitations period may run from “the date on

which the factual predicate of the claim or claims presented could have been discovered

through the exercise of due diligence.” Magistrate Judge Wright found that the factual

predicates for Gustafson’s habeas claims were known to him well before his conviction

became final. (R&R at 3 & n.1.)

       The Court agrees with Magistrate Judge Wright. The magistrate judge observed

that Grounds One and Two of the Petition refer to the adequacy of Gustafson’s trial

counsel, which would have been known to him at the time of trial. (Id.) Likewise, she

noted that the adequacy of his appellate counsel, which is the basis for Ground Five of his

Petition, would have been known to him at the time of his direct appeal. (Id.)

       The evidence supporting his claims of false evidence and the late delivery of

discovery from the prosecution, in Grounds Three and Four of his Petition, would have

been known to him at trial, or during the filing of his direct appeal. Gustafson specifically

points to the March 2017 forensic examination of an audio recording of a controlled

purchase of a gun that was used at his 2012 trial. But, as noted, he formed a belief about

alterations or edits to the recording during his trial or shortly thereafter, since he

unsuccessfully raised the issue in his 2013 direct appeal. Gustafson, 2013 WL 4404241,

at *7. The recording was evidence at trial relevant to one of the two counts of conviction

for being an ineligible person in possession of a firearm. But assuming that the forensics

report is accurate, the significance of the edits or alterations is unclear, as the report

predominantly reflects recording gaps. (See Ex. C (Immure Records Report at H-2–H-5).)

Although Gustafson objects to the magistrate judge’s finding that Gustafson is “light on

                                             14
specifics” as to how this recording incriminated him, (Objs. at 3) (citing R&R at 5), the

Court agrees with her finding. And as the Court discusses in more detail below, Gustafson

acknowledges that apart from this recording, the person who made the controlled buy and

an investigating officer both testified at trial, implicating Gustafson in this gun purchase.

(Pet’r’s Actual Innocence Mem. at 4; see also Pet’r’s § 2254 Mem. at 19.)

       Even without a forensics report, Gustafson could have asserted the factual predicate

for this claim earlier, particularly given his longstanding argument about edits or

alterations. See Earl, 556 F.3d at 725–26 (finding delayed limitations period not applicable

under § 2244(d)(1)(D) to allow a habeas petitioner to gather every piece of evidence that

might support his claim). He could have timely tied the significance of the edits to the

count of conviction, addressing this evidence and the other evidence before the jury on this

count. The Court does not find that the forensics report constitutes new evidence of a

factual predicate under § 2244(d)(1)(D), delaying the starting point of the statute of

limitations

       Accordingly, Gustafson’s Objections and his exhibits fail to demonstrate the

presence of a new factual predicate discovered through the exercise of due diligence that

would alter the filing deadline for a habeas petition.

              2. Equitable Tolling

       Because § 2244(d) is not a jurisdictional bar, but is a statute of limitations, a habeas

petitioner may be entitled to equitable tolling. Holland v. Florida, 560 U.S. 631, 645

(2010). Equitable tolling is available only if a petitioner shows that: (1) he has diligently

pursued his rights; and (2) some extraordinary circumstance beyond his control prevented

                                              15
timely filing. Nelson v. Norris, 618 F.3d 886, 892 (8th Cir. 2010) (citing Holland, 560

U.S. at 649). Gustafson fails to meet these two prerequisites. Accordingly, as a general

matter, equitable tolling is unavailable. See McQuiggin v. Perkins, 569 U.S. 383, 400

(2013) (affirming that equitable tolling was unavailable to the petitioner, but remanding

matter to district court to consider actual-innocence claim, and whether untimeliness bore

on the credibility of evidence).

              3. Actual Innocence

       In very limited circumstances, a claim of actual innocence can overcome the

AEDPA’s one-year statute of limitations. Id. at 394, 398–99. Gustafson asserts that he

has sufficiently shown that a miscarriage of justice will result if his Petition cannot override

the AEDPA’s limitations period, based on his claim that he is actually innocent of the

crimes for which he was convicted. (See Pet’r’s § 2254 Mem. [Doc. No. 3] at 49–52.)

       While the terms “miscarriage of justice” and “actual innocence” are often used

interchangeably, not every miscarriage of justice claim involves an assertion of actual

innocence. In McQuiggin, the Supreme Court has held that “actual innocence, if proved,

serves as a gateway through which a petitioner may pass whether the impediment is a

procedural bar . . . or, as in this case, expiration of the statute of limitations.” 569 U.S. at

386. However, “tenable actual-innocence gateway pleas are rare,” id., and “the gateway

should open only when a petition presents ‘evidence of innocence so strong that a court

cannot have confidence in the outcome of the trial unless the court is also satisfied that the

trial was free of nonharmless constitutional error.’” Id. at 401 (quoting Schlup v. Delo, 513

U.S. 298, 316 (1995)). This is a “demanding” standard, id., and “a petitioner does not meet

                                              16
the threshold requirement unless he persuades the court that, in light of the new evidence,

no juror, acting reasonably, would have voted to find him guilty beyond a reasonable

doubt.” Id. at 386 (quoting Schlup, 513 U.S. at 329).

       Here, Magistrate Judge Wright found that Gustafson failed to make a sufficient

showing of actual innocence, noting that some of the factors that he cited in support of his

innocence, such as a witness who was compelled to testify under a grant of immunity, are

unrelated to the question of whether Gustafson committed the crimes for which he was

convicted. (R&R at 4.) She also found that the remainder of his actual-innocence argument

essentially consisted of speculation that had his trial counsel performed a more exacting

cross examination, and more fully investigated witnesses and called them to testify, the

testimony would have tended to support a verdict that he was not guilty of the offenses of

conviction. (Id. at 4–5) (citing Pet’r’s § 2254 Mem. at 50–52)). This, she found, fell far

short of showing that “no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt.” (Id. at 5) (citing Schlup, 513 U.S. at 329).

       In his Objections, Gustafson argues that the magistrate judge applied the incorrect

legal standard to evaluate the sufficiency of his claims. (Objs. at 2–3.) Relying on Schlup,

513 U.S. at 323, 336, he contends that the less stringent legal standard set forth in Murray

v. Carrier, 477 U.S. 478 (1986), applies. (Id.) In Carrier, decided a decade before the

enactment of the AEDPA, the Supreme Court observed that “in an extraordinary case,” a

habeas petitioner, lacking a showing of cause for procedural default, may be able to show

that a constitutional violation “probably resulted” in the conviction of an actually innocent

person in order to overcome procedural default. 477 U.S. at 495–96.

                                             17
                     a. Legal Standard

       The magistrate judge applied the correct legal standard for actual innocence. As

noted, in McQuiggin, the Supreme Court held that an actual-innocence gateway petitioner

“‘does not meet the threshold requirement unless he persuades the district court that, in

light of the new evidence, no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt.’” 569 U.S. at 386 (quoting Schlup, 513 U.S. at 329). The

evidence the petitioner offers must be “so strong that a court cannot have confidence in the

outcome of the trial unless the court is also satisfied that the trial was free of nonharmless

constitutional error.” Id. at 401 (citing Schlup, 513 U.S. at 316). McQuiggin, issued in

2013, is the controlling authority, whereas Carrier and Sawyer v. Whitley, 505 U.S. 333

(1992), on which Petitioner relies, pre-date the 1996 passage of the AEDPA. Moreover,

to the extent that Gustafson distinguishes the applicable legal standard based on whether

the actual-innocence petitioner is challenging the imposition of the death penalty versus

challenging constitutional errors, (see Objs. at 2–3), the Court notes that McQuiggin did

not involve the death penalty.

                     b. Evidence

       The Court therefore considers the evidence that Gustafson submits in support of his

claim of actual innocence. While Gustafson alluded to certain evidence in his filings before

the magistrate judge, he has since filed the evidence, which is now before the Court. (See

Exs. A–M.)     As discussed below, the Court finds that none of this evidence opens the

actual innocence gateway, which requires showing that, in light of this evidence, no juror,

acting reasonably, would have voted to find Gustafson guilty beyond a reasonable doubt.

                                             18
McQuiggin, 569 U.S. at 386. In sum, Gustafson’s Petition fails to present “‘evidence of

innocence so strong that a court cannot have confidence in the outcome of the trial unless

the court is also satisfied that the trial was free of nonharmless constitutional error.’” Id.

at 401 (quoting Schlup, 513 U.S. at 316).

                            i.      Laymon Affidavit

       Gustafson submits an April 28, 2019 affidavit from Charlie Laymon in support of

his claim of actual innocence. (Ex. A (Laymon Aff.).) Laymon describes his involvement

in committing arson on April 20, 2006, at the behest of a man named Troy Neuberger, and

states that at no time “did he ever receive orders from Joseph Gustafson Sr. to commit any

criminal activity [whatsoever], or from any Gustafson family [whatsoever].” (Id. ¶ 3; see

also ¶ 5.) He further states that while in custody, a state investigator, John Billington,

interviewed him about his involvement in the arson. (Id. ¶ 5.) Laymon contends that he

told the investigator that he and Neuberger committed the crime, but not at the direction of

Joseph Gustafson, Sr., or any member of the Gustafson family. (Id.) Some time later,

Billington and a Hennepin County District Attorney, Amber Hawkins, interviewed

Laymon about the arson. (Id. ¶ 6.) Laymon asserts that Ms. Hawkins asked him how he

would like to be serving a 15-year sentence with the Gustafsons. (Id.) Thereafter, Laymon

states that he “agreed to change his statement to read that Joseph Gustafson Sr. did in fact

order this affiant to burn down the house.” (Id.)

       This “new evidence” fails to meet the actual innocence standard for several reasons.

Notably, it appears to be irrelevant to Gustafson, Jr.’s convicted offenses. Petitioner fails

to indicate how Laymon’s prior statement was used against him nor does he identify the

                                             19
convicted offense to which it relates. Assuming that Petitioner finds it relevant to his

racketeering conviction, although Gustafson’s father was convicted of aiding and abetting

first-degree arson, see Gustafson, 2013 WL 1705029, at *1, Petitioner was not convicted

of this offense, nor was he charged with it. Therefore, it does not appear to have been an

underlying predicate offense for purposes of Petitioner’s racketeering conviction. 4

       Further, Gustafson’s assertion that Laymon “changed his story” to implicate

Gustafson, Sr. because the prosecutor mentioned a possible sentence, is again “unrelated

to the question of whether Gustafson[, Jr.] committed the crimes for which he was

convicted,” and suggests nothing about Gustafson, Jr.’s guilt. (See R&R at 4.) Gustafson

objects to the magistrate judge’s finding in this regard, arguing that where a witness is

“framed” to give false testimony, this fact bears on guilt or innocence. (Objs. at 13.) Here,

however, the Laymon Affidavit does not suggest that Laymon was framed or coerced into

giving false testimony—testimony that would appear to be irrelevant to Gustafson’s

conviction, in any event. This “new evidence” does not support a claim of actual

innocence.




4
  Moreover, in Gustafson, Sr.’s direct appeal, the Minnesota Court of Appeals found the
testimony of Troy Neuberger that Gustafson, Sr. ordered him to set the fire was
corroborated by evidence collected by a Minnesota Department of Commerce investigator,
and was sufficient to support the jury’s finding of Gustafson, Sr.’s guilt on the offense.
Gustafson, 2013 WL 1705029, at *4. Here, in addition to the fact that the aiding-and-
abetting arson charge appears to be irrelevant to Gustafson, Jr.’s conviction, whether
Charlie Laymon received orders from Gustafson, Sr. to commit arson would appear to be
of limited significance, given that Neuberger testified that Gustafson, Sr. told him to burn
the house, id., and Neuberger then asked Laymon to assist him. (Ex. A (Laymon Aff.) ¶
1.)

                                             20
                             ii.    Chamberlain Affidavit

         Gustafson also submits an affidavit from “Greg Chamberlain’s personal care

assistant.” (Ex. B (Chamberlain Aff.).)        Apparently, Chamberlain associated with

Gustafson in the past, and because he is currently disabled, a personal care attendant

transcribed the handwritten affidavit on his behalf. (See id.) In the affidavit, Chamberlain

states that he did not sell cocaine to a person named Charles Pratt, nor does Chamberlain

use cocaine. (Id.)

         Gustafson represents that this affidavit relates to Count 7 of the state court

complaint, which charged Gustafson with aiding and abetting a third-degree narcotics sale

that occurred on or about April 3, 2009. (Id.; Pet’r’s § 2254 Mem. at 18.) Prior to that

time, Gustafson states that a friend, Charlie Pratt, had become an informant and was

making controlled buys of drugs and weapons from Gustafson. (Pet’r’s § 2254 Mem. at

17.) It appears that some of the controlled drug purchases formed the basis for the narcotics

charges against Gustafson. (See id. at 17–19.)

         Through the Chamberlain Affidavit, Gustafson appears to argue that the underlying

April 3, 2009 sale did not occur, and that “Chamberlain was never charged with 3rd degree

sales while Gustafson was charged with aiding and abetting 3rd degree sales, and convicted

of 3rd degree sales, for Chamberlain selling Pratt the cocaine.” (Pet’r’s Actual Innocence

Mem. at 3; Forward to Ex. B 5; see also Pet’r’s § 2254 Mem. at 27, 32.)

         This evidence fails to meet the actual innocence standard. While Chamberlain



5
    Gustafson prefaces each exhibit with an explanatory page, or “Forward.”

                                             21
asserts that he did not sell cocaine to Pratt, Gustafson himself acknowledges that “Pratt

said that on April 3, 2009, he made arrangements with Gustafson to buy an eight-ball of

cocaine at Greg Chamberlain’s house. The police drove him to Chamberlain’s house and

then dropped him off. Pratt went to Chamberlain’s house and bought cocaine.” (Pet’r’s §

2254 Mem. at 18.)      He acknowledges that police tested and weighed the substance,

identifying 2.68 grams of cocaine. (Id.) The information in the Chamberlain Affidavit does

not refute Gustafson’s involvement in the sale—Chamberlain merely disavows that he sold

the cocaine.

      “It is true that a person may not be convicted of aiding and abetting a crime if no

crime was committed.” State v. Martynyuk, No. A18-0397, 2018 WL 6273099, at *3

(Minn. Ct. App. Dec. 3, 2019), review denied, (Minn. Feb. 27, 2019) (citation omitted).

Given Gustafson’s account of Pratt’s statements, there was evidence from which a jury

could reasonably find that Pratt had “made arrangements” with Gustafson to buy the eight

ball of cocaine, and that a sale occurred. (See Pet’r’s § 2254 Mem. at 18.) Chamberlain’s

affidavit does not state otherwise. (See Ex. B (Chamberlain Aff.).)

      Moreover, while Gustafson claims that Chamberlain was never charged with a third-

degree narcotics offense, under Minnesota law, “a person may be convicted of aiding and

abetting an offense even though no other person is convicted of the offense.” Martynyuk,

2018 WL 6273099, at *3 (citing aiding-and-abetting statute, Minn. Stat. § 609.05, subd.

4). Regardless of whether the conviction was for aiding and abetting or third-degree

narcotics sale, the fact that others were not charged or convicted is not evidence of

Gustafson’s actual innocence. A prosecutor’s decision about whether to prosecute, and

                                           22
whom to prosecute, on what charges is a discretionary matter, absent evidence of an

improper motive to discriminate against a protected class.        Janssen v. 2012 Harley

Davidson Motorcycle, No. A18-1015, at *2 (Minn. Ct. App. Aug. 19, 2019) (quoting State

v. Herme, 298 N.W.2d 454, 455 (Minn. 1980)). There is no such evidence here.

       The Chamberlain Affidavit fails to support Gustafson’s claim of actual innocence,

and the fact that Chamberlain was not charged for a third-degree narcotics sale is irrelevant

to the question of Gustafson’s actual innocence.

                            iii.   Forensics Report re: Audio Recording

       Gustafson objects to the magistrate judge’s finding that Gustafson failed to show

actual innocence by alleging that a recording was altered by law enforcement and used to

incriminate him. (See R&R at 5.) Gustafson asserts that the magistrate judge “apparently,

failed to review the forensic evidence,” (Pet’r’s Actual Innocence Mem. at 4), but it does

not appear that Gustafson filed the forensics report, or any his “new evidence,” prior to the

issuance of the R&R.

       Gustafson has now submitted a written report from Nathan Clark, Audio

Engineer/Forensics Audio Examiner at Immure Records, concerning the “audio

authenticity checking” of a recording of a controlled gun purchase. (Ex. C (Immure

Records Report), & Forward to Ex. C.) As noted earlier, this report relates to one of two

counts of conviction for possession of a firearm by an ineligible person, in Count 10 of the

state court complaint. (Objs. at 3.) Mr. Clark concludes that the recording has been edited

and/or manipulated, and identifies sections of the recording and the type of edit, such as

splices or gaps, loss of background noise, and so forth. (Ex. C (Immure Records Report)

                                             23
at H-2–H-5.)      Gustafson emphasizes a portion of the report that identifies “[v]ery

inconsistent background drop outs and erratic speech going into new recording” at 33:53–

34:03. (Pet’r’s Actual Innocence Mem. at 4.) He contends that “[t]hese specific citations

to the altered recording for count #10 . . . should go a long way in countering the [R&R]’s

apparent confusion as to how Gustafson, precisely, showed that recording to be false.”

(Objs. at 4.)

         In Gustafson’s own recounting of Count 10, he states:

         On April 22, 2009, Gustafson brought a Sig Saur .40 caliber gun to Pratt’s
         house; Gustafson wanted Pratt to hold it for him, but Pratt refused. On April
         27, 2009, Pratt and Gustafson went to Jesse Hoff’s residence to purchase a
         gun. There was some discussion about who would grab the gun and
         eventually Pratt grabbed the Sig Saur .40 caliber from a closet.

(Pet’r’s § 2254 Mem. at 19.) He also notes that Sergeant O’Rourke and Charlie Pratt both

testified about the gun sale to which this recording relates. (Pet’r’s Actual Innocence Mem.

at 4.)

         This report, showing that a recording was edited, does not rise to the level necessary

to support a showing of actual innocence. Gustafson asserts that the altered recording

“underscores the task[] force’s egregious police conduct to gain a conviction in ‘bad

faith.’” (Pet’r’s § 2254 Mem. at 51.) He contends that the altered recording prejudiced

him “in the sense that the Hennepin county drug task force was acting in ‘bad faith,’ and

was egregious police conduct prejudicial to the defendant.”           (Id. at 33) (discussing

recording in context of ineffective assistance of counsel claim). While Gustafson’s

arguments might go to the merits of a false evidence claim, the question here, however, is

whether this evidence is so strong that in light of it, “‘no juror, acting reasonably, would

                                               24
have voted to find him guilty beyond a reasonable doubt.’” McQuiggin, 569 U.S. at 386

(quoting Schlup, 513 U.S. at 329). This written forensics report does not meet that standard

with respect to the gun possession charge in Count 10.

                            iv.     Newspaper Articles re: Metro Gang Strike Force

       Gustafson also submits several Star Tribune articles from 2012 and 2018 concerning

settlements in civil lawsuits involving raids and excessive force claims brought against the

Metro Gang Strike Force, and general police misconduct claims, as well as articles from

2018 concerning the Hennepin County Attorney’s Office’s dismissal of 32 cases resulting

from evidence that an Eden Prairie detective had falsified a search warrant. (Ex. D (News

Articles).) Gustafson argues that these articles “speak[] volumes to the integrity of the

investigation and evidence against Gustafson[.]” (Pet’r’s § 2254 Mem. at 51.) He contends

that based on “a proven pattern of egregious police conduct after Gustafson’s conviction,”

it would be reasonable for the Court to find that “the task force was acting in ‘bad faith’ at

the time it investigated him as well.” (Id. at 51–52.)

       Nothing in these articles pertains to Gustafson’s case, nor does he contend that the

Eden Prairie detective was involved in his case. Generalized reports of police misconduct

in other cases do not meet the standard required for actual innocence.

       B. Dismissal of Respondent Keith Ellison

       Gustafson also objects to the magistrate judge’s recommendation to dismiss

Minnesota Attorney General Keith Ellison as a respondent in this suit. Gustafson contends

that Ellison should not be dismissed, arguing that the constitutionality of a Minnesota

statute is it issue. (Objs. at 5; Mot. for Assertion of Minn. R. 144 [Doc. No. 12] at 1–3.)

                                             25
Specifically, he asserts that “[t]he Statute of Limitations is what [Petitioner] is requesting

review of for Racketeering Minn. Stat. 609.903.” (Mot. for Assertion of Minn. R. 144 at

1.) Because of Gustafson’s apparent challenge to this Minnesota statute, he believes that

the Minnesota Attorney General is a proper respondent. (Id. at 2.)

       First, a challenge to the constitutionality of Minnesota’s racketeering statute is not

one of the grounds of relief that Gustafson asserts in his habeas Petition. Second, as the

magistrate judge explained, the proper respondent to a habeas corpus proceeding is the

official with immediate custody of the prisoner. (R&R at 5–6) (citing Rumsfeld v. Padilla,

542 U.S. 426, 435 (2004)). Regardless of Gustafson’s desire to challenge the

constitutionality of a state statute, which he did not raise in his Petition, the Petition is

untimely and Attorney General Ellison is not a proper respondent in this suit. Accordingly,

Petitioner’s objection to this portion of the R&R is overruled and Attorney General Ellison

is dismissed from this action.

       C. Evidentiary Hearing

       A habeas petition brought under § 2254 does not require an evidentiary hearing

unless the applicant can show that: (1) the claim relies on (a) a new rule of constitutional

law, previously unavailable, that the Supreme Court has made retroactive to cases on

collateral review; or (b) a factual predicate that could not have been discovered earlier

through due diligence; and (2) “the facts underlying the claim would be sufficient to

establish by clear and convincing evidence that but for constitutional error, no reasonable

factfinder would have found the applicant guilty of the underlying offense.” 28 U.S.C. §

2254 (e)(2)(A)–(B) (emphasis added).

                                             26
         Gustafson’s claims do not rely on a new rule of constitutional law, made retroactive

to cases on collateral review. And, as the Court has noted, the factual predicates underlying

his claims were known to him earlier. Nor does the Court find that the facts underlying his

claims would be sufficient to establish, by clear and convincing evidence, that but for a

constitutional error, no reasonable factfinder would have found him guilty of the

underlying offenses in question. Accordingly, there is no basis for granting an evidentiary

hearing on his Petition and any such request is denied.

         D. Certificate of Appealability

         As to Gustafson’s Motion for a Certificate of Appealability, which is necessary for

a movant to appeal an adverse decision on a 2254 motion, see 28 U.S.C. § 2253(c)(1)(B),

a court cannot grant a Certificate of Appealability unless the applicant has made “a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(3). This Court

has considered whether the issuance of a certificate is appropriate here and finds that no

issue raised is “debatable among reasonable jurists.” Flieger v. Delo, 16 F.3d 878, 882–

83 (8th Cir. 1994) (citing Lozada v. Deeds, 498 U.S. 430, 432 (1991) (per curiam)).

Accordingly, the Court declines to issue a certificate of appealability.

         E. Motions for Discovery and Assertion of Minnesota Rule 144

         Because this action was untimely filed, the Court denies as moot Petitioner’s Motion

for Discovery [Doc. No. 2] and Motion for Assertion of Minnesota Rule 144 [Doc. No.

12]. 6


6
  The Court notes that the magistrate judge recommended that these motions be denied.
(R&R at 7.) Because these motions are technically rendered moot by the dismissal of

                                              27
       F. Motion for IFP Status

       Finally, Gustafson has applied to proceed in District Court without paying fees or

costs due to his in forma pauperis status. (IFP Application at 1–6.) Although Gustafson

appears to financially qualify for such relief, because the Court is dismissing this District

Court action, it denies his request as moot.

   III.     CONCLUSION

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that

       1.     The Report & Recommendation [Doc. No. 15] is ADOPTED, as modified.

       2.     The Petition for a Writ of Habeas Corpus of Petitioner Joseph Duane

              Gustafson, Jr. [Doc. No. 1] is DISMISSED WITH PREJUDICE as

              untimely.

       3.     Gustafson’s Actual Innocence Motion [Doc. No. 22] is DENIED;

       4.     Respondents’ Motion to Dismiss Keith Ellison [Doc. No. 6] is GRANTED.

       5.     Gustafson’s Motion for Discovery [Doc. No. 2] is DENIED AS MOOT.

       6.     Gustafson’s Motion for Assertion of Minnesota Rule 144 [Doc. No. 12] is

              DENIED AS MOOT.

       7.     Gustafson’s Motion for a Certificate of Appealability [Doc. No. 20] is

              DENIED, therefore, no certificate of appealability shall be issued.

       8.     An evidentiary hearing is DENIED.


Gustafson’s Petition, the Court adopts the R&R, as modified in this regard, i.e., denying
these two motions as moot.

                                               28
     9.    Gustafson’s Application to Proceed in District Court Without Prepaying

           Fees or Costs [Doc. No. 26] is DENIED AS MOOT.



LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: February 14, 2020                    s/ Susan Richard Nelson_
                                            SUSAN RICHARD NELSON
                                            United States District Court Judge




                                       29
